Worden, J.
This was an action by the appellee against the appellant for assault and battery. Trial, verdict and judgment for the plaintiff.
The case is before us on the evidence, and an instruction to the jury. We can not disturb the verdict on the evidence, nor do the damages clearly appear to have been excessive. The instruction complained of is as follows: “ In assessing damages you may consider the injuries inflicted on the plaintiff by the blow given by the defendant, the'expenses incurred, loss of time and hearing, also his peace of mind and individual happiness occasioned by the injury received.” This instruction is sustained by the case of Taber v. Hutson, 5 Ind. 322, and it seems to us to be correct in principle. Nor can we say that it was not applicable and pertinent to the evidence.
D. Mace and W. C. Wilson, for the appellant.
H. W. Chase and J. A. Wilstach, for the appellee.
Per Curiam. — The judgment below is affirmed, with costs and 1 per cent. damages.